DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification and Abstract filed on 9/11/2019 and the Drawings and Claims filed on 11/25/2019 are being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peudepiece (FR 2745104) in view of Dweik et al. (Enhancing Concrete Strength and Thermal Insulation Using Thermoset Plastic Waste) and Popovic et al. (US 2014/0031108 A1).  
Regarding claim 1, Peudepiece discloses a dispensing machine (Figures 1 and 2), comprising of a novel integration of existing technologies, wherein the machine will have:
	I. a set of walls joined together to provide mechanical strength (Figures 1 and 2),
	III. a set of thermo-electric cooler heat sinks (also known as Peltier coolers) (7), Description line 2) mounted on said walls for cooling the air inside said enclosure (Figure 2 and Abstract lines 4-7),
IV. a battery (3) mounted inside the said enclosure (Figure 2) to store energy for later use (Description line 3),
V. a solar panel (1) mounted on top of said enclosure (Figure 2) to generate electricity to charge a battery (Description line 3),
whereby said dispensing machine will store physical objects securely while maintaining a preset temperature within said enclosure (Description lines 4-7).

Peudepiece does not disclose a set of solar panels.  However, the Examiner takes Official Notice that using multiple solar panels instead of one is old and well known in the art.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Peudepiece by utilizing a set of solar panels, as is old and well known in the art, for the purpose of capturing sunlight from different directions, reducing replacement costs if only one panel is broken over replacing the only panel, and to capture sunlight even if one panel is broken.
Peudepiece does not disclose a set of piezoelectric pressure sensors placed around the perimeter of the inside of the enclosure as a method of security to prevent 
The combination would result in the vending machine of Peudepiece using concrete walls to protect the machine while reducing price and increasing durability and thermal properties, as taught by Dweik et al., a set of solar panels to capture more sunlight, as is old and well known in the art, and a set of piezoelectric pressure sensors, as taught by Popovic et al, to detect and prevent impacts.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
Specification
The substitute specification filed 11/25/2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the required statement that the substitute specification includes no new matter, as required by 37 CFR 1.125(b) was not submitted with the substitute specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1010.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 in Figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “What is claimed is a dispensing machine comprising: of a novel integration of existing technologies, wherein the machine will have” should be “A dispensing machine comprising:”, “also known as Peltier coolers” in line 6 should be deleted, “a battery” in line 10 should be “the battery”, and “will store” in line 14 should be “configured to”. Appropriate correction is required.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/730,666, filed 9/13/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. The specific reference must be included in an ADS in compliance with 37 CFR 1.76. 
37 CFR 1.76 (c) (2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371.

If the instant application is a utility or plant application filed under 35 U.S.C. 111 (a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371 (b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they teach Peltier coolers, solar panels, or conveyor belts in vending machines.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649